Title: George Hay to Thomas Jefferson, 25 January 1811
From: Hay, George
To: Jefferson, Thomas


          
            Sir,
            Richmond Jan: 25. 1811—
          
            Inclosed are copies of the pleas, proposed to be filed, in your Case.  They were prepared by me, and revised by Mr Wirt. I believe, that they present all the points of defence. That these are exhibited in their best form, I am far from supposing. You will therefore take the trouble to revise and correct them. When you have corrected them, be so good as to return them without delay.  They ought to be filed by the 10. Feb:  to: the time, it is true, has been prolonged by agreement to the 22d: yet I do not wish to avail myself of Mr Wickham’s indulgence, if we can be in readiness on the day first named.
          My opinion is, that all the points of defence are presented, altho’ there is no plea, founded exclusively on the idea that the President of the U.S acting officially is not personally responsible for an error in judgment. It seems to me that to the counsel for the defendant can avail themselves of that principle, if tenable, under cover of the 7th plea. Mr Wirt seems to be of a different opinion. If you Concur with him, a plea distinct plea shall be prepared, unless you will take the trouble of drafting it yourself.
          I shall by the mail of monday transmit to Mr Tazewell a Copy of the declaration & pleas: of the substance of which he is already apprised.
          These pleas in a rough form, were drawn in December during the Session of the Circuit Court; but Mr Wirt being too much indisposed to examine them, & Mr Tazewell being absent, I put in the general issue only, and obtained an order for leave to file additional pleas on or before the 10. of February.
          I am, with great respect,
          
            Yr mo: ob: Sert
            
 Geo Hay.
          
        